 Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 1 of 30 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

                                                    )
 MELVYN KLEIN, Derivatively on Behalf of            )   Civil Action No.: 19-748
 22ND CENTURY GROUP,                                )
                                                    )
                Plaintiff,                          )   VERIFIED SHAREHOLDER
                                                    )   AMENDED DERIVATIVE
        vs.                                         )   COMPLAINT
                                                    )
 HENRY SICIGNANO, III, RICHARD M.                   )
 SANDERS, JOSEPH ALEXANDER DUNN,                    )
 NORA B. SULLIVAN, JAMES W.                         )   DEMAND FOR JURY TRIAL
 CORNELL, and JOHN T. BRODFUEHRER,                  )
                                                    )
                 Defendants,                        )
                                                    )
        and,                                        )
                                                    )
 22ND CENTURY GROUP,                                )
                                                    )
                Nominal Defendant.                  )
                                                    )
                                                    )

       Plaintiff Melvyn Klein (“Plaintiff”), by and through his undersigned counsel, derivatively
on behalf of Nominal Defendant 22nd Century Group (“22nd Century” or the “Company”),
submits this Verified Shareholder Derivative Complaint (the “Complaint”). Plaintiff’s allegations
are based upon his personal knowledge as to himself and his own acts, and upon information and
belief, developed from the investigation and analysis by Plaintiff’s counsel, including a review of
publicly available information, including filings by 22nd Century with the U.S. Securities and
Exchange Commission (“SEC”), press releases, news reports, analyst reports, investor conference
transcripts, publicly available filings in lawsuits, and matters of public record.
                                  NATURE OF THE ACTION
       1.      This is a shareholder derivative action brought in the right, and for the benefit, of
22nd Century against certain of its officers and directors seeking to remedy Defendants’ violations
 Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 2 of 30 PageID #: 2




of state and federal law that have occurred from February 18, 2016 through the present (the
“Relevant Period”) and have caused substantial harm to the Company.
        2.     According to the Company’s SEC filings, the Company has the technology and
plant breeding expertise to regulate the level of nicotine in tobacco plants. The Company has
stated that it is able to grow tobacco with “up to 97% less nicotine than conventional tobacco.”
        3.     In 2013, the Company announced a partnership with British American Tobacco
(“BAT”). BAT was granted access to the Company’s “patented technology which alters levels of
nicotinic alkaloids in tobacco plants.”
        4.     However, on September 26, 2017, the Winston-Salem Journal reported that BAT
was halting its partnership with the Company to develop low-nicotine cigarettes to pursue “more
beneficial options available to us going forward.” The article stated in relevant part that “it looks
like a company (BAT) that understands the tobacco market perhaps better than any other entity on
the planet sees little likelihood of, or viability in, measures to force nicotine levels in cigarettes to
a non-psychoactive [and non-addictive] level.”
        5.     Pursuant to a February 2, 2018 Seeking Alpha article by Fuzzy Panda Research, the
Company’s stock price was inflated through various paid stock promotion articles from 2014
through 2017, some of which had disclosed the paying party and amount, and others which did
not.
        6.     On this news, the Company’s stock fell $0.35 per share or over 11% to close at
$2.73 per share on February 2, 2018.
        7.     On October 25, 2018, Fuzzy Panda Research disclosed in another Seeking Alpha
article that its Freedom of Information Act (“FOIA”) requests from the SEC for “all documents in
the possession of SEC that pertain to investigations regarding 22nd Century Group (XXII) for the
time period January 1, 2016 through July 16, 2018” had been denied.
        8.     Pursuant to the article, the SEC would not release documents as doing so could
“reasonably be expected to interfere with on-going enforcement proceedings.” The article piggy-
backed on a March 7, 2018 Seeking Alpha article by Sharesleuth that explained how a “stealth
promotion network” posted positive articles about the Company at suspicious times in 2017,

                                                   2
 Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 3 of 30 PageID #: 3




including (a) after investors took part in placements and/or warrant exercises, enabling them to
profit as the Company’s stock price increased; and (b) before and after the Company had
announced it was selling new stock at discount prices in October 2017.
        9.      On this news, the Company’s stock price dropped $0.11 per share or over 4% to
close at $2.45 per share on October 25, 2018.
        10.     Throughout the Relevant Period, the Company made false and/or misleading
statements, as well as failed to disclose that: (a) the Company’s stock was prone to manipulation
through paid stock promotions; (b) such conduct would subject the Company to heightened
regulatory scrutiny by the SEC; and (c) the Company’s public statements were false and
misleading and/or lacked a reasonable basis at all relevant times.
                                   JURSIDICTION AND VENUE
        11.     Pursuant to 28 U.S.C. § 1331 and section 27 of the Securities Exchange Act of 1934
(the “Exchange Act”), this Court has jurisdiction over the claims asserted herein for violations of
sections 10(b) and 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder. This
Court has supplemental jurisdiction over the remaining claims under 28 U.S.C. § 1367.
        12.     This Court has jurisdiction over each defendant named herein because each
defendant is either a corporation that conducts business in and maintains operations in this District
or is an individual who has sufficient minimum contacts with this District to render the exercise
of jurisdiction by the District courts permissible under traditional notions of fair play and
substantial justice.
        13.     Venue is proper in this Court in accordance with 28 U.S.C. § 1391 because: (a) the
Company maintains its principal place of business in this District; (b) one or more of the defendants
either resides in or maintains executive offices in this District; (c) a substantial portion of the
transactions and wrongs complained of herein, including Defendants’ primary participation in the
wrongful acts detailed herein, and aiding and abetting and conspiracy in violation of fiduciary
duties owed to the Company, occurred in this District; and (d) Defendants have received
substantial compensation in this District by doing business here and engaging in numerous
activities that had an effect in this District.

                                                  3
 Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 4 of 30 PageID #: 4




                                            PARTIES
Plaintiff
       14.     Plaintiff Melvyn Klein (“Plaintiff”) is a current owner of 22nd Century stock and
has held the stock during the time of Defendants’ continuous wrongful course of conduct alleged
herein. Plaintiff will fairly and adequately represent the interests of the shareholders in enforcing
the rights of the Company.
Nominal Defendant
       15.     Nominal Defendant 22nd Century Group provides technology that increases or
decreases the nicotine levels and other nicotinic alkaloids in tobacco plants, and cannabinoids in
hemp/cannabis plants through genetic engineering and plant breeding.             The Company is
incorporated in Nevada. Its principal place of business is in Williamsville, New York.
Director Defendants
       16.     Defendant Henry Sicignano, III (“Sicignano”) has served as the Company’s Chief
Executive Officer (“CEO”) since March 3, 2015, as President since January 25, 2011, as Secretary
from January 25, 2011 to May 27, 2014, as a Director since March 4, 2011, as Chief Operating
Officer (“COO”) from October 25, 2014 to March 3, 2015, and previously as interim Chief
Financial Officer from July 6, 2012 to April 1, 2013. Defendant Sicignano owns 5,936,457 shares
of Company stock, which consists of (a) 2,549,422 shares of common stock, (b) 2,542,347 shares
of common stock held by Henry Sicignano III Group, LLC, and (c) 844,688 shares of common
stock issuable upon exercise of stock options. 363,844 shares of common stock issuable upon
exercise of stock options are not included in the number of beneficially owned shares because they
do not vest within 60 days of March 2, 2018. Defendant Sicignano is Managing Member of Henry
Sicignano III Group, LLC and, accordingly, exercises voting and investment power with respect
to the shares held by Henry Sicignano III Group, LLC.
       17.     Defendant Richard M. Sanders (“Sanders”) has served as a Director since
December 9, 2013. Defendant Sanders is a member of the Audit Committee and the Governance
and Nominating Committee. Defendant Sanders is also the Chair of the Compensation Committee.
Defendant Sanders owns 393,376 shares of Company stock, which consists of (a) 55,000 shares

                                                 4
Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 5 of 30 PageID #: 5




of common stock and (b) 338,376 shares of common stock issuable upon the exercise of stock
options.
       18.    Defendant Joseph Alexander Dunn (“Dunn”) has served as a Director since March
4, 2011. Defendant Dunn is a member of the Governance and Nominating Committee. Defendant
Dunn owns 556,323 shares of Company stock, which consists of (a) 107,947 shares of common
stock and (b) 448,376 shares of common stock issuable upon the exercise of stock options.
       19.    Defendant Nora B. Sullivan (“Sullivan”) has served as a Director since May 18,
2015. Defendant Sullivan is a member of the Audit Committee and the Compensation Committee.
Defendant Sullivan is the Chair of the Governance and Nominating Committee. Defendant
Sullivan owns 316,394 shares of Company stock, which consists of (a) 16,375 shares of common
stock and (b) 300,019 shares of common stock issuable upon exercise of stock options.
       20.    Defendant James W. Cornell (“Cornell”) has served as a Director since March 4,
2011 and Chairman of the Board since October 25, 2014. Defendant Cornell is the Chair of the
Audit Committee and a member of the Compensation Committee and the Governance and
Nominating Committee. Defendant Cornell owns 616,323 shares of Company stock, which
consists of (a) 167,947 shares of common stock and (b) 448,376 shares of common stock issuable
upon the exercise of stock options.
       21.    Defendants Sicignano, Sanders, Dunn, Sullivan and Cornell are herein referred to
as the “Director Defendants.”
Officer Defendant
       22.    Defendant John T. Brodfuehrer (“Brodfuehrer”) has served as the Company’s
Chief Financial Officer (“CFO”) since March 2013 and serves as the Company’s Treasurer.
Defendant Brodfuehrer owns 633,114 shares of Company stock, which consists of (a) 262,500
shares of common stock and (b) 370,614 shares of common stock issuable upon the exercise of
stock options. 150,043 shares of common stock issuable upon exercise of stock options are not
included in the number of beneficially owned shares because they do not vest within 60 days of
March 2, 2018.



                                               5
 Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 6 of 30 PageID #: 6




       23.     Defendant Brodfuehrer and the Director Defendants are collectively herein referred
to as “Defendants”.
                      THE COMPANY’S CORPORATE GOVERNANCE
       24.     As members of the Company’s Board, the Director Defendants were held to the
highest standards of honesty and integrity and charged with overseeing the Company’s business
practices and policies and assuring the integrity of its financial and business records.
       25.     The conduct of the Director Defendants complained of herein involves a knowing
and culpable violation of their obligations as directors and officers of the Company, the absence
of good faith on their part, and a reckless disregard for their duties to the Company and its investors
that the Director Defendants were aware posed a risk of serious injury to the Company.
                        DUTIES OF THE DIRECTOR DEFENDANTS
       26.     By reason of their positions as officers and/or directors of the Company, and
because of their ability to control the business and corporate affairs of the Company, the Director
Defendants owed the Company and its investors the fiduciary obligations of trust, loyalty, and
good faith. The obligations required the Director Defendants to use their utmost abilities to control
and manage the Company in an honest and lawful manner. The Director Defendants were and are
required to act in furtherance of the best interests of the Company and its investors.
       27.     Each director of the Company owes to the Company and its investors the fiduciary
duty to exercise loyalty, good faith, and diligence in the administration of the affairs of the
Company and in the use and preservation of its property and assets. In addition, as officers and/or
directors of a publicly held company, the Director Defendants had a duty to promptly disseminate
accurate and truthful information regarding the Company’s operations, finances, and financial
condition, as well as present and future business prospects, so that the market price of the
Company’s stock would be based on truthful and accurate information.
       28.     To discharge their duties, the officers and directors of the Company were required
to exercise reasonable and prudent supervision over the management, policies, practices, and
controls of the affairs of the Company. By virtue of such duties, the officers and directors of the
Company were required to, among other things:

                                                  6
Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 7 of 30 PageID #: 7




               (a)      ensure that the Company complied with its legal obligations and
               requirements, including acting only within the scope of its legal authority and
               disseminating truthful and accurate statements to the SEC and the investing public;
               (b)      conduct the affairs of the Company in an efficient, businesslike manner so
               as to make it possible to provide the highest quality performance of its business, to
               avoid wasting the Company’s assets, and to maximize the value of the Company’s
               stock;
               (c)      properly and accurately guide investors and analysts as to the true financial
               condition of the Company at any given time, including making accurate statements
               about the Company’s business prospects, and ensuring that the Company
               maintained an adequate system of financial controls such that the Company’s
               financial reporting would be true and accurate at all times;
               (d)      remain informed as to how the Company conducted its operations, and, upon
               receipt of notice or information of imprudent or unsound conditions or practices,
               make reasonable inquiries in connection therewith, take steps to correct such
               conditions or practices, and make such disclosures as necessary to comply with
               federal and state securities laws;
               (e)      ensure that the Company was operated in a diligent, honest, and prudent
               manner in compliance with all applicable federal, state and local laws, and rules
               and regulations; and
               (f)      ensure that all decisions were the product of independent business judgment
               and not the result of outside influences or entrenchment motives.
       29.    Each Director Defendant, by virtue of his or her position as a director and/or officer,
owed to the Company and to its shareholders the fiduciary duties of loyalty, good faith, and the
exercise of due care and diligence in the management and administration of the affairs of the
Company, as well as in the use and preservation of its property and assets. The conduct of the
Director Defendants complained of herein involves a knowing and culpable violation of their
obligations as directors and officers of the Company, the absence of good faith on their part, and

                                                    7
Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 8 of 30 PageID #: 8




a reckless disregard for their duties to the Company and its shareholders that the Director
Defendants were aware, or should have been aware, posed a risk of serious injury to the Company.
       30.    The Director Defendants breached their duties of loyalty and good faith by causing
the Company to issue false and misleading statements concerning the business results and
prospects of the Company. As a result, the Company has expended, and will continue to expend,
significant sums of money related to investigations and lawsuits.
                  THE COMPANY’S AUDIT COMMITTEE CHARTER
       31.    The Audit Committee Charter states in relevant part:

       Purpose

       The Audit Committee (the “Committee”) is appointed by the Board of Directors
       (the “Board”) of 22nd Century Group, Inc. (the “Company”) to appoint, replace
       and oversee the Company’s independent auditor (“Independent Auditor”) and to
       assist the Board in monitoring the systems of internal controls, the integrity of the
       financial reporting process, and the financial statements and reports of the
       Company; the performance of the Company’s internal audit function; assessing and
       mitigating business and financial risks to the Company; and the compliance by the
       Company with legal and regulatory requirements. The Audit Committee shall
       provide an open avenue for communication among the internal auditors, the
       Independent Auditor, management of the Company (“Management”) and the
       Board.

                                           *     *    *

       Committee Authority and Responsibilities
       The Committee shall see that the following responsibilities are duly discharged in
       the manner prescribed by applicable law and regulations of the SEC, the Exchange,
       the PCAOB and/or other applicable laws and regulations.

       1.      The Committee shall have the authority to retain special legal, accounting
               or other consultants to advise the Committee from time to time, and the
               Company shall pay the reasonable fees and expenses of any such legal,
               accounting or other consultants so engaged by the Committee. The
               Committee may request any officer or employee of the Company or the
               Company’s external legal counsel or Independent Auditor to attend a
               meeting of the Committee or to meet with any members of, or attorneys,
               accountants, or consultants to, the Committee.

       2.      The Committee shall make regular reports to the Board on its activities, the
               results of any special investigation conducted by it, and the results of any

                                                8
Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 9 of 30 PageID #: 9



           work performed by special counsel, accountants or consultants engaged by
           it. The Committee shall review with the Board any issues that arise with
           respect to the quality or integrity of the Company’s financial statements,
           the Company’s compliance with legal or regulatory requirements, the
           performance and independence of the public accounting firm, or the
           performance of the internal audit function.

     3.    The Committee shall be directly responsible for the appointment (or
           replacement if appropriate), compensation and oversight of the work of any
           public accounting firm employed by the Company for the purpose of
           preparing or issuing an audit report or related work, and such Independent
           Auditor shall report directly to the Audit Committee.

     4.    The Committee shall be informed of all disagreements between
           Management and the Independent Auditor regarding financial reporting and
           shall be responsible for resolution of any such disputes. The Committee
           shall report regularly to the full Board of Directors on all actions taken
           pursuant to this section of the Charter.

     5.    The Committee shall review and assure the independence of the firm
           serving as the Company’s Independent Auditor. The Committee shall
           evaluate annually the performance of the Company’s Independent Auditor
           and shall present its conclusions with respect to the Independent Auditor to
           the full Board of Directors. Also, this evaluation shall include the review
           and evaluation of the lead partner of the firm serving as the Independent
           Auditor. The Company shall not hire the Independent Auditor’s lead
           partner, the concurring partner, or any other member of the audit
           engagement team of the Independent Auditor who provides more than ten
           hours of audit, review or attestation services in a position within the
           Company in a financial reporting oversight role within the one-year period
           preceding the commencement of audit procedures as a member of the audit
           engagement team. The term “financial reporting oversight role” shall mean
           any individual who has direct responsibility for oversight over those people
           who prepare the Company’s financial statements and related information,
           such as the Management Discussion & Analysis of Financial Condition and
           Results of Operations (“MD&A”) portions of the Company’s reports.

     6.    No Independent Auditor shall perform any non-audit work for the Company
           unless expressly authorized to do so by the Audit Committee, pursuant to
           procedures established for such purpose. The Committee shall approve any
           non-audit services, including tax services, proposed to be performed by the
           public accounting firm serving as the Company’s principal Independent
           Auditor, before such services are rendered to the Company. Such pre-
           approval may be provided by the Chair of the Committee, acting alone and
           without a meeting of the Committee, to whom pre-approval authority is
           hereby granted in accordance with the SOX Act and regulations pursuant

                                            9
Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 10 of 30 PageID #: 10



            thereto; provided that the Chair reports to the Committee at its next meeting
            on all such pre-approved matters.

      7.    Under no circumstances shall the Committee or its Chair approve any non-
            audit service that is expressly prohibited by Section 201 of the SOX Act.
            Any non-audit service approved by the Committee or its Chair shall be
            reported to the Company’s shareholders in the next periodic report required
            to be filed by the Company pursuant to the Securities Exchange Act of 1934,
            as amended (the “Exchange Act”) and regulations of the SEC.

      8.    The Committee shall, at least annually, obtain and review a report by the
            Company’s Independent Auditor describing: the firm’s internal quality-
            control procedures; any material issues raised by the most recent internal
            quality-control review, or peer review, of the firm, or by any inquiry or
            investigation by governmental or professional authorities, within the
            preceding five (5) years, respecting one or more independent audits carried
            out by the firm, and steps taken to deal with any such issues, and (to assess
            the Independent Auditor’s independence) all relationships between the
            Independent Auditor and the Company.

      9.    The Committee shall require that each Independent Auditor that performs
            an audit for the Company shall timely report to the Audit Committee (i) all
            critical accounting policies and practices used by the Company; (ii) all
            reasonably available alternative treatments of financial information within
            generally accepted accounting principles that have been discussed with
            Management of the Company, ramifications of the use of such alternative
            disclosures and treatments, and the treatment preferred by the public
            accounting firm; and (iii) other material written communications between
            the Independent Auditor and Management of the Company, such as any
            Management letter or schedule of unadjusted differences.

      10.   The Committee shall review with Management and the Independent
            Auditor the effect of regulatory and accounting initiatives, as well as off-
            balance sheet structures, if any, and pending legal proceedings which may
            have a material effect on the financial statements of the Company.

      11.   The Committee shall review with the Independent Auditors, in advance of
            the annual audit, their audit scope and plan.


      12.   The Committee shall review with Management and the Independent
            Auditor at the completion of the annual examination of the Company’s
            financial statements:

            •      The Company’s annual financial statements and related footnotes.
            •      The Independent Auditor’s audit of the financial statements and the
                   accountants’ report thereon.
                                             10
Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 11 of 30 PageID #: 11




      13.   The Independent Auditor’s judgments about the quality, not just the
            acceptability, of the Company’s accounting principles as applied in its
            financial reporting.

            •      Any significant changes required in the Independent Auditor’s
                   audit plan.
            •      Any serious difficulties or disputes with Management encountered
                   during the course of the audit.
            •      Other matters related to the conduct of the audit, which are to be
                   communicated to the Committee under generally accepted auditing
                   standards.
            •      Discuss with the Independent Auditor the matters required to be
                   discussed by Statement on Auditing Standards No. 61 relating to the
                   conduct of the audit.

      14.   The Committee shall require that no Independent Auditor performing audit
            services for the Company shall maintain the same person as the lead (or
            coordinating) audit partner (having primary responsibility for the audit) or
            the audit partner responsible for reviewing the audit, for more than five (5)
            fiscal years of the Company. The lead (or coordinating) audit partner shall
            be subject to reasonable approval by the Committee.

      15.   The Committee shall maintain policies for the Company with respect to
            hiring of employees or former employees of the Independent Auditor in
            accordance with the rules of the SEC and the Exchange.

      16.   The Committee shall review with Management and the Independent
            Auditor all interim annual financial reports, including the Company’s
            disclosures under MD&A before they are filed with the SEC or other
            regulators. Also, the Committee shall discuss the Company’s earnings
            press releases, as well as financial information and earnings guidance
            provided to analysts and rating agencies. The Committee need not discuss
            in advance each instance in which the Company may provide earnings
            guidance, and it shall be sufficient that the Committee discuss generally
            with Management the types of information disclosed by the Company, the
            manner of disclosure and the types of presentations made by Management
            to financial analysts and investors.

      17.   In reviewing financial statements that reflect the earnings of the Company,
            the Committee may make specific inquiry of the Chief Executive Officer
            and the Chief Financial Officer and can choose to make inquiry of any other
            relevant officer of the Company regarding the ‘quality of earnings’ of the
            Company, from a subjective as well as an objective standpoint. Such review
            shall occur sufficiently in advance of the required filing date(s) for such
            reports to allow for meaningful input by the Committee.

                                             11
Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 12 of 30 PageID #: 12




      18.   The Company shall have an internal audit function. The Committee shall
            review and concur in the appointment, replacement, reassignment, or
            dismissal of the chief audit executive who shall have a direct reporting line
            to the Chair of the Committee and shall be at liberty to advise the Chair as
            to any matter of concern with regard to the financial integrity of the
            Company and other matters under the purview of the Committee.

      19.   The Committee shall periodically inquire of Management, the chief audit
            executive and the Independent Auditor about significant risks or exposures
            facing the Company, assess the steps Management has taken or proposes to
            take to minimize such risk to the Company, periodically review compliance
            with such steps and discuss policies with respect to risk assessment and risk
            management.

      20.   The Committee shall review and discuss with Management, the
            Independent Auditor and the chief audit executive:

            •      The adequacy of the Company’s internal controls including
                   computerized information system controls and security.
            •      Review with the Chief Executive Officer, the President and the
                   Chief Financial Officer, prior to giving their quarterly certifications,
                   any significant deficiencies and material weaknesses in the design
                   or operation of internal controls.
            •      Any related significant findings and recommendations of the
                   Independent Auditor and internal audit services, together with
                   Management’s responses thereto.
            •      Any difficulties encountered in the course of their audits, including
                   any restrictions on the scope of their work or access to required
                   information, together with Management’s responses thereto.
            •      Any changes required in the planned scope of their plan.
            •      The internal auditing budget, staffing and mandate.

      21.   The Committee shall review the legal and regulatory matters that, in the
            opinion of Management, may have a material impact on the financial
            statements, related Company compliance policies, and programs and reports
            received from regulators.

      22.   The Committee shall periodically review the Company’s Code of Ethics
            with the Company to ensure that it is adequate and up-to-date. The
            Committee also shall monitor compliance with the Company’s Code of
            Ethics.

      23.   The Committee shall establish (or ensure that there are established)
            procedures for (a) the receipt, retention and treatment of complaints
            received by the Company regarding accounting, internal accounting
                                             12
Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 13 of 30 PageID #: 13



             controls, or auditing matters, and (b) the confidential, anonymous
             submission directly to the Committee by employees of the Company or
             other parties as to concerns regarding questionable accounting or auditing
             matters.

      24.    The Committee shall review policies and procedures with respect to
             officers’ expense accounts and perquisites, including their use of corporate
             assets, and consider the results of any review of these areas by the internal
             auditor or the Independent Auditor.

      25.    The Committee shall prepare or cause to be prepared the Audit Committee
             Report for the Company’s Annual Report and proxy statement.

      26.    The Audit Committee shall review all related person transactions or series
             of similar transactions and provide pre-approval or ratification of the same
             pursuant to a Related Person Transaction Policy. In addition, the Audit
             Committee shall review and assess the adequacy of any Related Person
             Transaction Policy annually and adopt any changes it deems necessary.

      27.    The Committee shall create and approve an agenda for the ensuing year.

      28.    The Committee shall review this Charter at least once annually for the
             purpose of assessing the adequacy of this Charter and recommend any
             proposed changes to the Board of Directors, and shall perform an annual
             evaluation of its performance.

(Emphasis added).
                    THE COMPANY’S CODE OF BUSINESS
                    CONDUCT AND CORPORATE ETHICS
      32.    The Company’s Code of Business Conduct and Ethics states in relevant part:

      Timely and Truthful Public Disclosure.

      In reports and documents filed with or submitted to the Securities and Exchange
      Commission and other regulators by the Company, and in other public
      communications made by the Company, the Covered Parties involved in the
      preparation of such reports and documents (including those who are involved in the
      preparation of financial or other reports and the information included in such
      reports and documents) shall make disclosures that are full, fair, accurate, timely
      and understandable. Where applicable, these Covered Parties shall provide
      thorough and accurate financial and accounting data for inclusion in such
      disclosures. They shall not knowingly conceal or falsify information, misrepresent
      material facts or omit material facts necessary to avoid misleading the Company’s
      independent public auditors or investors.

                                        *     *      *

                                              13
Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 14 of 30 PageID #: 14




        Accountability for Violations

        If the Company’s Board of Directors determines that this Code has been violated,
        either directly, by failure to report a violation, or by withholding information related
        to a violation, the offending Covered Party may be disciplined for non- compliance
        with penalties up to and including removal from office or dismissal. Such penalties
        may include written notices to the individual involved that a violation has been
        determined, censure by the Board of Directors, demotion or re-assignment of the
        individual involved and suspension with or without pay or benefits. Violations of
        this Code may also constitute violations of law and may result in criminal penalties
        and civil liabilities for the offending Covered Party and the Company. All Covered
        Parties are expected to cooperate in internal investigations of misconduct.
              BACKGOUND AND THE COMPANY’S FALSE STATEMENTS
        33.    On February 18, 2016, the Company filed a Form 10-K with the SEC (the “2015
10-K”). The 2015 10-K was signed by Defendants Sicignano and Brodfuehrer. The 2015 10-K
contained signed certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) by
Defendants Sicignano and Brodfuehrer attesting to the accuracy of financial reporting, the
disclosure of any material changes to the Company’s internal control over financial reporting and
the disclosure of all fraud.
        34.    The 2015 10-K stated that its stock price was subject to volatility. However, it
failed to disclose its stock could experience volatility due to manipulation:

        Our stock price may be highly volatile and could decline in value.

        Our common stock is currently traded on the NYSE MKT and the market prices for
        our common stock have been volatile. Further, the market prices for securities in
        general have been highly volatile and may continue to be highly volatile in the
        future. The following factors . . . may have a significant impact on the market price
        of our common stock:

        •       results from and any delays in any clinical trials programs;
        •       failure or delays in entering potential products into clinical trials;
        •       failure or discontinuation of any of our research programs;
        •       delays in establishing new strategic relationships;
        •       delays in the development of our potential products and commercialization
                of our potential products;
        •       market conditions in our sector and issuance of new or changed securities
                analysts’ reports or recommendations;


                                                  14
Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 15 of 30 PageID #: 15



       •       general economic conditions, including recent adverse changes in the global
               financial markets;
       •       actual and anticipated fluctuations in our quarterly financial and operating
               results;
       •       developments or disputes concerning our intellectual property or other
               proprietary rights;
       •       introduction of technological innovations or new commercial products by
               us or our competitors;
       •       issues in manufacturing or distributing our products or potential products;
       •       market acceptance of our products or potential products;
       •       third-party healthcare reimbursement policies;
       •       FDA or other United States or foreign regulatory actions affecting us or our
               industry;
       •       litigation or public concern about the safety of our products or potential
               products;
       •       additions or departures of key personnel;
       •       third-party sales of large blocks of our common stock;
       •       sales of our common stock by our executive officers, directors, or
               significant stockholders; and
       •       equity sales by us of our common stock or securities convertible into
               common stock to fund our operations.
       35.     On March 8, 2017, the Company filed a Form 10-K with the SEC (the “2016 10-
K”). The 2016 10-K was signed by Defendants Sicignano and Brodfuehrer. The 2016 10-K
contained signed SOX certifications by Defendants Sicignano and Brodfuehrer attesting to the
accuracy of financial reporting, the disclosure of any material changes to the Company’s internal
control over financial reporting and the disclosure of all fraud. The Company’s 2016 10-K stated
that “management concluded that our internal control over financial reporting was effective as of
December 31, 2016.”
       36.     The Company’s 2016 10-K stated that its stock price was subject to volatility.
However, it failed to disclose its stock could experience volatility due to manipulation:

       Our stock price may be highly volatile and could decline in value.

       Our common stock is currently traded on the NYSE MKT and the market prices for
       our common stock have been volatile. Further, the market prices for securities in
       general have been highly volatile and may continue to be highly volatile in the
       future. The following factors, in addition to other risk factors described in this
       section, may have a significant impact on the market price of our common stock:

       •       results from and any delays in any clinical programs;

                                                15
Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 16 of 30 PageID #: 16



       •       failure or delays in entering potential products into clinical trials;
       •       failure or discontinuation of any of our research programs;
       •       delays in establishing new strategic relationships;
       •       delays in the development of our potential products and commercialization
               of our potential products;
       •       market conditions in our sector and issuance of new or changed securities
               analysts’ reports or recommendations;
       •       general economic conditions, including recent adverse changes in the global
               financial markets;
       •       actual and anticipated fluctuations in our quarterly financial and operating
               results;
       •       developments or disputes concerning our intellectual property or other
               proprietary rights;
       •       introduction of technological innovations or new commercial products by
               us or our competitors;
       •       issues in manufacturing or distributing our products or potential products;
       •       market acceptance of our products or potential products;
       •       third-party healthcare reimbursement policies;
       •       FDA or other United States or foreign regulatory actions affecting us or our
               industry;
       •       litigation or public concern about the safety of our products or potential
               products;
       •       additions or departures of key personnel;
       •       third-party sales of large blocks of our common stock;
       •       sales of our common stock by our executive officers, directors, or
               significant stockholders; and
       •       equity sales by us of our common stock or securities convertible into
               common stock to fund our operations.
       37.     On March 7, 2018, the Company filed a Form 10-K with the SEC (the “2017 10-
K”). The 2017 10-K was signed by Defendants Sicignano and Brodfuehrer. The 2017 10-K
contained signed SOX certifications by Defendants Sicignano and Brodfuehrer attesting to the
accuracy of financial reporting, the disclosure of any material changes to the Company’s internal
control over financial reporting and the disclosure of all fraud. The Company’s 2017 10-K stated
that “management concluded that our internal control over financial reporting was effective as of
December 31, 2017.”
       38.     The Company’s 2017 10-K stated that its stock price was subject to volatility.
However, it failed to disclose its stock could experience volatility due to manipulation:

       Our stock price may be highly volatile and could decline in value.


                                                16
Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 17 of 30 PageID #: 17




       Our common stock is currently traded on the NYSE American and the market prices
       for our common stock have been volatile. Further, the market prices for securities
       in general have been highly volatile and may continue to be highly volatile in the
       future. The following factors, in addition to other risk factors described in this
       section, may have a significant impact on the market price of our common stock:

       •       failure or discontinuation of any of our research programs;
       •       delays in establishing new strategic relationships;
       •       delays in the development of our potential products and commercialization
               of our potential products;
       •       market conditions in our sector and issuance of new or changed securities
               analysts’ reports or recommendations;
       •       general economic conditions, including recent adverse changes in the global
               financial markets;
       •       actual and anticipated fluctuations in our quarterly financial and operating
               results;
       •       Developments or disputes concerning our intellectual property or other
               proprietary rights;
       •       introduction of technological innovations or new commercial products by
               us or our competitors;
       •       issues in manufacturing or distributing our products or potential products;
       •       market acceptance of our products or potential products;
       •       third-party healthcare reimbursement policies;
       •       FDA or other United States or foreign regulatory actions affecting us or our
               industry;
       •       litigation or public concern about the safety of our products or potential
               products;
       •       additions or departures of key personnel;
       •       third-party sales of large blocks of our common stock;
       •       sales of our common stock by our executive officers, directors, or
               significant stockholders; and
       •       equity sales by us of our common stock or securities convertible into
               common stock to fund our operations.
       39.     The statements above were false and/or misleading because they misrepresented
and failed to disclose the following adverse facts pertaining to the Company’s business, operations
and prospects that: (a) the Company’s stock was prone to manipulation through paid stock
promotions; (b) such conduct would subject the Company to heightened regulatory scrutiny by the
SEC; and (3) the Company’s public statements were false and misleading and/or lacked a
reasonable basis at all relevant times.
                              THE TRUTH SLOWLY EMERGES

                                                17
Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 18 of 30 PageID #: 18




       40.     On February 2, 2018, Seeking Alpha contributor Fuzzy Panda Research stated that
the Company utilized a years’ long “[r]ampant paid stock promotion” scheme to inflate its share
price. Pursuant to the article, the sponsors of some of the articles from 2014 through 2017 were
undisclosed. The article stated in pertinent part:

       22nd Century -- Cutting Through The Smoke And Hype -- 75% Downside
       Summary

       •       Reverse merger into mining shell; headquarters is located at a dentist office.
       •       Negative gross margins - so revenue growth equals increased losses.
       •       Rampant paid stock promotion (including free stock for buying cartons of
               cigarettes).
       •       “Technology” viewed as worthless by Major Tobacco + all companies, but
               XXII has a low nicotine product. Low nicotine tobacco has been around
               since the 1930s!
       •       Sea of red flags + consistent exaggeration about technology.

                                               *        *   *

       The company has spun the narrative that “22nd Century is the only company in the
       world capable of growing tobacco with non-addictive levels of nicotine” --
       (Source). We will show you this is far from the truth and prove to you that this is
       likely nothing more than another paid stock promotion that will crumble under
       shareholder dilution.

       Our analysis of 22nd Century will focus on three realities that you won’t find in its
       press releases.

       1. Dismantling the hype of 22nd Century’s “Technology” –

       •       In reality XXII is the only tobacco company that can’t publicly market and
               sell a low nicotine tobacco product in the USA right now.
       •       Removing nicotine from tobacco is not new or novel; in fact it was first
               discovered in the 1930s! Multiple major tobacco companies have 2-5 times
               more patents than XXII in the low-nicotine space (XXII has <1% of the
               patents).
       •       British American Tobacco (NYSEMKT: BTI) (BAT) put a nail in XXII’s
               coffin by deciding that XXII patent portfolio isn’t even worth $3 million!
       •       The only two product hopes for XXII have already FAILED: Brand A
               cigarettes FAILED in December 2016 to get their FDA Modified Risk
               Tobacco Product (MRTP) designation; and X-22 FAILED phase IIb trials
               back in 2012. Neither product even currently has new applications/research
               studies pending.

                                                   18
Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 19 of 30 PageID #: 19




      2. XXII’s Horrible Fundamentals -- Great businesses are not usually reverse
         mergers of OTC mining companies run out of dentist office that give away free
         stock with every pack of cigarettes sold -- it turns out XXII is not an exception
         to this rule.

      •      NEGATIVE GROSS MARGINS -- 22nd Century generates $0.93 of
             revenue for every $1.00 of product costs . . . a terrible business model.
      •      LESS than 2% of the company’s revenue comes from low nicotine tobacco
             (and that revenue is declining!).
      •      Where does the revenue come from then? - 98.5% of revenue from selling
             the highest nicotine cigarettes in the USA (Red Sun) and third-party normal
             cigars and cigarettes.
      •      Company burning over ~$12 million of cash a year.
      •      Huge stock dilution - Share count up by >600%

      3. Red Flags Galore - Who is protecting shareholders?

      •      Founder & Former CEO Joseph Pandolfino charged with share price
             manipulation by SEC and got an FTC consent order for FALSE advertising.
      •      Joe, the founder with an SEC and FTC order, accused current management
             of corporate governance concerns.
      •      Paid stock promoters involved and company gave away shares when you
             bought cigarettes.
      •      Headquarters shared with a local dentist!
      •      Reverse merger into OTC mining company.
      •      Insider sales & institutional investors dumping shares and warrants from six
             months ago.
      •      Bankers (Chardan), investor relations (IRTH), and auditors (Freed Maxick)
             all have a very checkered past where investors have gotten fleeced.

                                        *     *    *
      Paid stock promotion is commonplace in penny stocks similar to XXII and is a great
      indicator of good short candidates. Why? We believe legitimate companies do not
      pay stock promoters!

      Partial list of the Paid Stock Promotions:




                                              19
Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 20 of 30 PageID #: 20




       41.     On this news, the Company’s stock price dropped $0.35 per share or over 11% to
close at $2.73 per share on February 2, 2018.
       42.     On October 25, 2018, Seeking Alpha contributor Fuzzy Panda Research suggested
the SEC is actively investigating the Company for its involvement in a potential pump and dump
scheme.
       43.     Pursuant to the article, the SEC refused to provide documents pursuant to a FOIA
request that concerned investigations of the Company from January 1, 2016 through July 16, 2018
because doing so “could reasonably be expected to interfere with on-going enforcement
proceedings.”1 The article stated in pertinent part:

       22nd Century Group -- FOIAs Reveal Suspected Undisclosed SEC
       Investigation Summary



1
       The SEC cited FOIA exemption 5 U.S.C. § 552(b)(7)(A), 17 C.F.R. § 200.80(b)(7)(i).

                                                20
Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 21 of 30 PageID #: 21



      •     Our FOIA requests on 22nd Century Group received a 7(a) exemption
            response including the line “releasing the withheld information could
            reasonably be expected to interfere with on-going enforcement
            proceedings”. As a result, we suspect there is an ongoing SEC investigation
            regarding the company.
      •     Sharesleuth exposed articles from network of connected authors promoting
            XXII – those authors also wrote about many other “IRTH Communications”
            & “Honig, Brauser, and Frost” companies.
      •     Still no MRTP (Modified Risk Tobacco Product) application!

                                          *        *   *




                                              21
Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 22 of 30 PageID #: 22




      Sources – Letter from the SEC Office of the General Counsel (we redacted the
      Name & Address it was mailed to & the highlights are our additions); Initial SEC
      FOIA denial; More information on 7 (A) exemptions.

                                        *     *      *

      Alleged Undisclosed Stock Promotion for XXII – An IRTH Communications
      client:

      Since we wrote our earlier article on XXII, Chris Carey at Sharesleuth wrote a
      damning exposé of a large network of often undisclosed stock promotions that
      included the creation of fictitious authors. 22nd Century (XXII) was a constant
      focus of these authors’ bullish articles: see Sharesleuth’s Pretenders & Ghosts:

      Stealth Promotion Network article. This should be required reading for anyone
      considering investing in XXII, either long or short.

      The article suggests how the same authors (sometimes fictitious people) wrote a
      multitude of bullish investment articles for both IRTH Communication clients &
      companies backed by Barry Honig, Michael Brauser, and Philip Frost. Since
      Sharesleuth’s article was published, the SEC filed charges (link) against Barry
      Honig, Michael Brauser, Philip Frost, John H. Ford, et al. for allegedly running
      pump & dumps and manipulating the stock price of 3 specific companies (assumed
      to be MBVX, COCP, and MGTI). MBVX was also written on extensively by
      Samuel Rae, an author of many of the past bullish XXII pieces in 2017 (here &
      here). John H. Ford, who was charged by the SEC and has already settled the
      charges (link), was also an author of a positive article on XXII (it has since been
      removed from SeekingAlpha.com).

      Highlights of the Sharesleuth article involving 22nd Century Group include:

      •      Fake authors like George Ronan writing positive XXII stories. This fake
             author is shown to have 3 different profile pictures & bios for different
             investment sites, but despite his multiple fictitious personalities, he is
             bullish on XXII.
      •      Lack of disclosure -- authors like Samuel Rae did not disclose if they were
             compensated for or had positions in the stocks. If they were indeed
             compensated then this lack of disclosure would violate the law.
      •      Exposed a network of connected authors for XXII (they produced more than
             20 positive stories in 2017 alone). Sharesleuth’s list of XXII promotional
             articles is here. Authors were shown to write positive articles about IRTH
             Communications or Honig-related companies and often right before events
             like stock offerings.




                                              22
Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 23 of 30 PageID #: 23



       The exposé of this network of promotional authors is especially important given
       that last year, the SEC brought enforcement actions against 27 different firms &
       individuals for stock promotion schemes that led investors to believe they were
       reading independent, unbiased analyses. (SEC charges) 22nd Century’s
       management has still not explained who authorized or funded the positive articles
       regarding XXII. Nor has it provided any reasoning for who else could be
       responsible for these tactics of having fake authors write positive articles.

       Furthermore, XXII continues to pay & use IRTH Communications as their investor
       relations firm. IRTH Communications is still listed as 22nd Century’s IR contact
       on their website & in press releases (link, and link) -- even as it sits at the epicenter
       of these articles.




       Despite having extraordinarily long quarterly calls in which management talks
       about hypothetical future licensing deals, 22nd Century has not bothered to offer
       an explanation for why XXII has consistently been the subject of positive articles
       from this network of authors or other paid stock promotions.
       44.    On this news, the Company’s stock dropped $0.11 per share or over 4% to close at
$2.45 per share on October 25, 2018.
                DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS
       45.    Plaintiff brings this action derivatively in the right and for the benefit of the
Company to redress injuries suffered and to be suffered as a direct and proximate result of the
breaches of fiduciary duties and gross mismanagement by the Director Defendants.




                                                  23
Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 24 of 30 PageID #: 24




        46.     Plaintiff will adequately and fairly represent the interests of the Company in
enforcing and prosecuting its rights and has retained counsel competent and experienced in
derivative litigation.
        47.     Plaintiff is a current owner of the Company stock and has continuously been an
owner of Company stock during all times relevant to the Director Defendants’ wrongful course of
conduct alleged herein. Plaintiff understands his obligation to hold stock throughout the duration
of this action and is prepared to do so.
        48.     During the illegal and wrongful course of conduct at the Company and through the
present, the Board consisted of the Director Defendants. Because of the facts set forth throughout
this Complaint, demand on the Company Board to institute this action is not necessary because
such a demand would have been a futile and useless act.
        49.     The Company Board is currently comprised of five (5) members – Sicignano,
Sanders, Dunn, Sullivan and Cornell. Thus, Plaintiff is required to show that a majority of the
Director Defendants, i.e., three (3), cannot exercise independent objective judgment about whether
to bring this action or whether to vigorously prosecute this action.
        50.     The Director Defendants either knew or should have known of the false and
misleading statements that were issued on the Company’s behalf and took no steps in a good faith
effort to prevent or remedy that situation.
        51.     The Director Defendants (or at the very least a majority of them) cannot exercise
independent objective judgment about whether to bring this action or whether to vigorously
prosecute this action. For the reasons that follow, and for reasons detailed elsewhere in this
complaint, Plaintiff has not made (and should be excused from making) a pre-filing demand on
the Board to initiate this action because making a demand would be a futile and useless act.
        52.     Each of the Director Defendants approved and/or permitted the wrongs alleged
herein to have occurred and participated in efforts to conceal or disguise those wrongs from the
Company’s stockholders or recklessly and/or with gross negligence disregarded the wrongs
complained of herein and are therefore not disinterested parties.



                                                 24
Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 25 of 30 PageID #: 25




        53.    Each of the Director Defendants authorized and/or permitted the false statements to
be disseminated directly to the public and made available and distributed to shareholders,
authorized and/or permitted the issuance of various false and misleading statements, and are
principal beneficiaries of the wrongdoing alleged herein, and thus, could not fairly and fully
prosecute such a suit even if they instituted it.
        54.    Additionally, each of the Director Defendants received payments, benefits, stock
options, and other emoluments by virtue of their membership on the Board and their control of the
Company.
               The Director Defendants Are Not Independent or Disinterested
Defendant Sicignano
        55.    Defendant Sicignano is not disinterested or independent, and therefore, is incapable
of considering demand because he (as its president and CEO) is an employee of the Company who
derives substantially all his income from his employment with the Company, making him not
independent. As such, Defendant Sicignano cannot independently consider any demand to sue
himself for breaching his fiduciary duties to the Company, because that would expose him to
liability and threaten his livelihood.
        56.    Defendant Sicignano is also a defendant in the securities class action complaint
entitled Bull v. 22nd Century Industries, Inc., et al., Case 1:19-cv-00409 (E.D.N.Y.) (“Securities
Class Action”).
Defendants Sanders, Sullivan and Cornell
        57.    During the Relevant Period, Defendants Sanders, Sullivan and Cornell served as
members of the Audit Committee. Pursuant to the Company’s Audit Committee Charter, the
members of the Audit Committee are responsible for, inter alia, reviewing the Company’s
financial statements, press releases, and assuring the adequacy and effectiveness of disclosure
controls, ensure ethical compliance, and otherwise meet their responsibilities as set forth in the
Audit Committee Charter.
        58.    Defendants Sanders, Sullivan and Cornell breached their fiduciary duties of due
care, loyalty, and good faith, because the Audit Committee, inter alia, allowed or permitted false

                                                    25
Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 26 of 30 PageID #: 26




and misleading statements to be disseminated in the Company’s SEC filings and other disclosures
and, otherwise, failed to ensure that adequate internal controls were in place regarding the serious
business reporting issues and deficiencies described above. Therefore, Defendants Sanders,
Sullivan and Cornell face a substantial likelihood of liability for their breach of fiduciary duties
and any demand upon them is futile.
                                               COUNT I
                Against the Director Defendants for Breach of Fiduciary Duty
       59.     Plaintiff incorporates by reference and realleges each and every allegation
contained above, as though fully set forth herein.
       60.     The Director Defendants owe the Company fiduciary obligations. By reason of
their fiduciary relationships, the Director Defendants owed and owe the Company the highest
obligation of good faith, fair dealing, loyalty, and due care.
       61.     The Director Defendants violated and breached their fiduciary duties of care,
loyalty, reasonable inquiry, and good faith.
       62.     The Director Defendants engaged in a sustained and systematic failure to properly
exercise their fiduciary duties. Among other things, the Director Defendants breached their
fiduciary duties of loyalty and good faith by allowing the Company to improperly misrepresent
the Company’s publicly reported business performance, as alleged herein. These actions could
not have been a good faith exercise of prudent business judgment to protect and promote the
Company’s corporate interests.
       63.     As a direct and proximate result of the Director Defendants’ failure to perform their
fiduciary obligations, the Company has sustained significant damages.          As a result of the
misconduct alleged herein, the Director Defendants are liable to the Company.
       64.     As a direct and proximate result of the Director Defendants’ breach of their
fiduciary duties, the Company has suffered damage, not only monetarily, but also to its corporate
image and goodwill. Such damage includes, among other things, costs associated with defending
securities lawsuits, severe damage to the share price of the Company, resulting in an increased cost
of capital, and reputational harm.

                                                 26
Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 27 of 30 PageID #: 27




                                            COUNT II
               Against the Director Defendants for Waste of Corporate Assets
       65.     Plaintiff incorporates by reference and realleges each and every allegation
contained above, as though fully set forth herein.
       66.     The wrongful conduct alleged regarding the issuance of false and misleading
statements was continuous, connected, and on-going throughout the Relevant Period. It resulted
in continuous, connected, and ongoing harm to the Company.
       67.     As a result of the misconduct described above, the Director Defendants wasted
corporate assets by, inter alia: (i) paying excessive compensation and bonuses to certain of its
executive officers; (ii) awarding self-interested stock options to certain officers and directors; and
(iii) incurring potentially millions of dollars of legal liability and/or legal costs to defend
Defendants’ unlawful actions.
       68.     As a result of the waste of corporate assets, the Director Defendants are liable to the
Company.
       69.     Plaintiff, on behalf of the Company, has no adequate remedy at law.
                                         COUNT III
                       Against Defendants for Violations of Section 10(b)
                           of the Exchange Act and SEC Rule 10b-5
       70.     Plaintiff incorporates by reference and realleges each and every allegation
contained above, as though fully set forth herein.
       71.     During the Relevant Period, Defendants disseminated or approved public
statements that misrepresented or failed to disclose that (a) the Company’s stock was prone to
manipulation through paid stock promotions; (b) such conduct would subject the Company to
heightened regulatory scrutiny by the SEC; and (3) the Company’s public statements were false
and misleading and/or lacked a reasonable basis at all relevant times. Thus, the price of the
Company’s shares was artificially inflated due to the deception of the Director Defendants.
       72.     As such, Defendants caused the Company to violate section 10(b) of the Exchange
Act and SEC Rule 10b-5 in that they:
               (a)     employed devices, schemes, and artifices to defraud; and

                                                 27
Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 28 of 30 PageID #: 28




                 (b)    made untrue statements of material facts or omitted to state material facts
                 necessary in order to make the statements made, in light of the circumstances under
                 which they were made, not misleading.
        73.      As a result of Defendants’ misconduct, the Company is suffering litigation expense
and reputational harm in the marketplace in violation of section 10(b) of the Exchange Act and
SEC Rule 10b-5.
                                            COUNT IV
                                  Against the Director Defendants
              for Violations of Section 14(a) of the Exchange Act and SEC Rule 14a-9
        74.      Plaintiff incorporates by reference and realleges each and every allegation
contained above, as though fully set forth herein.
        75.      SEC Rule 14a-9, promulgated pursuant to section 14(a) of the Exchange Act,
provides that no proxy statement shall contain “any statement which, at the time and in the light
of the circumstances under which it is made, is false or misleading with respect to any material
fact, or which omits to state any material fact necessary in order to make the statements therein
not false or misleading.” 17 C.F.R. § 240.14a-9. Specifically, the Company’s Proxy violated
section 14(a) of the Exchange Act and SEC Rule 14a-9 because it included materially false and
misleading information and failed to disclose (a) the Company’s stock was prone to manipulation
through paid stock promotions; (b) such conduct would subject the Company to heightened
regulatory scrutiny by the SEC; and (3) the Company’s public statements were false and
misleading and/or lacked a reasonable basis at all relevant times.
        76.      In the exercise of reasonable care, the Director Defendants should have known that
the statements contained in the Proxy were materially false and misleading.
        77.      The misrepresentations and omissions in the Proxy were material to Company
stockholders in voting on the matters set forth for stockholder ratification in the Proxy. The Proxy
was an essential link in the accomplishment of the continuation of these defendants’ continued
violation of their fiduciary duties.




                                                 28
Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 29 of 30 PageID #: 29




       78.     The Company was damaged as a result of these defendants’ material
misrepresentations and omissions in the Proxy.
                                     PRAYER FOR RELIEF
       WHEREFORE, Plaintiff prays for relief and judgment, as follows:
       (A)     Declaring that Plaintiff may maintain this action on behalf of the Company and that
Plaintiff is an adequate representative of the Company;
       (B)     Finding the Director Defendants liable for breaching their fiduciary duties owed to
the Company;
       (C)     Directing Defendants to take all necessary actions to reform and improve the
Company’s corporate governance, risk management, and internal operating procedures to comply
with applicable laws and to protect the Company and its stockholders from a repeat of the rampant
wrongful conduct described herein;
       (D)     Awarding Plaintiff the costs and disbursements of this action, including attorneys’,
accountants’, and experts’ fees; and
       (E)     Awarding such other and further relief as is just and equitable.
                                  JURY TRIAL DEMANDED
       Plaintiff hereby demands a trial by jury.
Dated: January 30, 2019

                                              GAINEY McKENNA & EGLESTON

                                              By: /s/ Gregory M. Egleston
                                                  Gregory M. Egleston
                                              Thomas J. McKenna
                                              440 Park Avenue South, 5th Floor
                                              New York, NY 10016
                                              Telephone: (212) 983-1300
                                              Facsimile: (212) 983-0383
                                              Email: tjmckenna@gme-law.com
                                              Email: gegleston@gme-law.com
                                              Attorneys for Plaintiff




                                                   29
Case 2:19-cv-00748-JS-ARL Document 1 Filed 02/06/19 Page 30 of 30 PageID #: 30
